  4:19-cv-03046-BCB-CRZ Doc # 91 Filed: 11/10/20 Page 1 of 2 - Page ID # 488




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

HUMPHREYS & PARTNERS
ARCHITECTS, L.P.,
                                                                4:19CV3046
                     Plaintiff,

       vs.                                        AMENDED PROGRESSION ORDER

COMMERCIAL INVESTMENT
PROPERTIES, INC., STUDIO951,
LTD., LUND COMPANY, and EAST
LAKE FLATS, LLC,

                     Defendants.



      The matter is before the court on the parties’ joint motion to extend certain
progression deadlines, (Filing No. 90). After consideration, IT IS ORDERED that the final
progression order extended as follows:

      1)     The trial and pretrial conference will not be set at this time. The court
             previously set a status conference to discuss case progression and the
             parties’ interest in settlement for February 9, 2021 at 9:00 a.m. That
             conferenced remains set for the foregoing time and date.

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is November 13, 2020. Motions
             to compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             November 27, 2020.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for identifying expert witnesses expected to testify at the trial,
             (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
             experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):               December 11, 2020.
                    For the defendant(s):               January 13, 2021.
  4:19-cv-03046-BCB-CRZ Doc # 91 Filed: 11/10/20 Page 2 of 2 - Page ID # 489




                    Plaintiff(s)’ rebuttal:              January 25, 2021.

      4)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                January 13, 2021.
                    For the defendant(s):                February 15, 2021.
                    Plaintiff(s)’ rebuttal:              February 26, 2021.

      5)     The deposition deadline, including but not limited to depositions for oral
             testimony only under Rule 45, is March 26, 2021.

      6)     The deadline for filing motions to dismiss and motions for summary
             judgment is April 23, 2021.

      7)     The deadline for filing motions to exclude testimony on Daubert and related
             grounds is April 23, 2021.

      8)     The parties shall comply with all other stipulations and agreements recited
             in their Rule 26(f) planning report that are not inconsistent with this order.

      9)     All requests for changes of deadlines or settings established herein shall be
             directed to the undersigned magistrate judge, including all requests for
             changes of trial dates. Such requests will not be considered absent a
             showing of due diligence in the timely progression of this case and the
             recent development of circumstances, unanticipated prior to the filing of the
             motion, which require that additional time be allowed.


      Dated this 10th day of November, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge



       1 While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
